 
 
IV 
111th CONGRESS
1st Session
H. RES. 569 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2009 
Mr. Moran of Virginia (for himself, Mrs. Myrick, Mr. Latham, Ms. DeLauro, Mr. Mitchell, Mr. Loebsack, Mr. Braley of Iowa, Mr. Hinchey, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Supporting the work of citizen diplomacy organizations and encouraging the convening of a Presidential Summit on Global Citizen Diplomacy. 
 
 
Whereas citizen diplomacy is the initiative of individual people in the United States and nonprofit groups to interact with citizens of other countries in a spirit of goodwill and mutual understanding; 
Whereas millions of people in the United States have participated in citizen diplomacy efforts in many different ways, such as by hosting foreign students, participating in medical missions, joining sports or artistic exchanges, and participating in significant discussions with citizens of other countries when traveling abroad; 
Whereas the number of private sector, nongovernmental organizations, and faith communities involved in citizen diplomacy has increased significantly over the past decade, encouraged by the increased ease of international communications between citizens in different countries; 
Whereas organizations such as Sister Cities International, Partners of the Americas, World Affairs Councils of America, and the National Council for International Visitors, among others, have distinguished records in promoting citizen diplomacy between people in the United States and citizens of other countries; 
Whereas these organizations seek to expand opportunities for people in the United States of all backgrounds to engage with the rest of the world through exchanges in education and business, through churches and nonprofit organizations, and through a diverse array of other programs; 
Whereas many people develop their most powerful impressions of this Nation through face-to-face encounters with people in the United States when they visit this country or when United States citizens travel abroad; 
Whereas effective citizen diplomacy promotes the best of American values, generosity, and community service to citizens of other countries, which is a powerful projection of a key goal of United States foreign policy; 
Whereas the global spread of information and communications technology has empowered individuals around the world to participate in the international exchange of ideas and to influence the policies of their governments; 
Whereas the Peace Corps is an extraordinary example of how citizen diplomacy can make lasting differences in relations between nations, with its nearly five decades of success in building bonds of friendship between people in the United States and citizens of other lands; 
Whereas United States public diplomacy programs, such as International Visitors, Fulbright academic exchanges, student exchanges, the United States Speaker and Specialist program, sports diplomacy, and cultural exchanges, build ties of mutual understanding between individuals and lay the groundwork for international cooperation; 
Whereas the National Lieutenant Governors Association has issued a resolution titled “Smart Power Public Diplomacy: Using Citizen Diplomacy to Strengthen U.S. World Standing”, calling for expanded public diplomacy activities and greater focus on the contributions of citizen diplomacy; 
Whereas the United States Center for Citizen Diplomacy actively promotes the activities of some 400 outreach organizations throughout the United States; 
Whereas the non-partisan United States Center for Citizen Diplomacy, in support of its mission to dramatically increase our global engagement, has issued a “Call to Action” that urges all people in the United States to become globally conscious and engaged through education and study abroad, development programs, commerce, exchanges in the arts and sports, international volunteer service, and educational tourism; 
Whereas the United States Center for Citizen Diplomacy has called on President Obama to establish an “Initiative for Global Citizen Diplomacy”, and to help support this effort by participating in a Presidential Summit on Global Citizen Diplomacy, in cooperation with the State Department, which would be the first such summit since 1956;  
Whereas 70 leaders and stakeholders who met at White Oak under the auspices of the Howard Gilman Foundation issued 10 recommendations on fundamental public diplomacy needs for the 21st century, including the vital importance of citizen diplomacy; and 
Whereas citizen diplomacy is undeniably one of the most powerful and effective means to present the human face of the United States to the rest of the world: Now, therefore, be it 
 
That the House of Representatives— 
(1)enthusiastically applauds the outstanding work of citizen diplomacy organizations and individual citizen ambassadors who deepen friendships and mutual understanding through their volunteer service; 
(2)endorses the goals of the “Call to Action for Global Citizen Diplomacy” launched by the United States Center for Citizen Diplomacy, in order to encourage people in the United States to become more involved in community-based citizen-to-citizen international activities, including those focused on education, environmental protection, health care, economic development, gender discrimination, poverty alleviation, and the arts; 
(3)encourages President Obama to convene a Presidential Summit on Global Citizen Diplomacy that would commend the activities of citizen diplomacy organizations and citizen ambassadors, and that would seek to inspire other people in the United States to participate in these opportunities for national and international service; 
(4)recommends that the State Department encourage citizen diplomacy programs as part of its public diplomacy mission; and 
(5)calls on people in the United States of all ages and backgrounds to seek out ways to engage with citizens from other countries in order to establish global partnerships and to help better our own communities, the Nation, and the world. 
 
